*436Order, Supreme Court, New York County (Alice Schlesinger, J.), entered November 8, 2002, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff alleges that she was injured when she slipped and fell in a hole in front of defendant’s premises. Defendant’s evidence, however, established prima facie that, although its employees regularly maintained and inspected the area in question, it was without notice, either actual or constructive, of the complained-of hazard, and plaintiff made no evidentiary showing warranting a contrary inference (see Strowman v Great Atl. & Pac. Tea Co., Inc., 252 AD2d 384 [1998]). Concur—Tom, J.P., Andrias, Saxe, Marlow and Nardelli, JJ.